DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 5/16/22, wherein:
Claims 1-10 are currently pending;
Claims 1-5, 8-9 have been amended;
Claim 10 has been added;
Claim 6 has been cancelled.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OUCHI (US 2015/0273689).
As for independent claim 1, OUCHI discloses a robot operating device comprising: a camera that is attached to a distal end of a robot arm or a position adjacent to the distal end and that acquires an image {see at least figures 1, imaging device 26, pars. 0042, 0048}; a touchscreen display that displays the image acquired by the camera {see at least figures 1-2, 6A-6B3 operation terminal 4 is provided with a touch screen, pars. 0046, 0058, 0065, 0070-0071, 0121}; a tap operation or swipe operation performed by an operator on the image displayed on the touchscreen display {see at least figures 4 (step 11), 6A-6B3, pars.0077, 0083, 0121 discloses a tap operation on the image displayed om a touch screen from the operator/user}; a controller which moves the robot arm based on a difference between a tapped position of the tap operation and a predetermined position in the image displayed on the touchscreen {see at least figures 4, 6A-8C3; and at least pars. 0027-0029, 0045, 0071, 0076-0077, 0113-0115}.
As for dep. claim 2, which discloses wherein the touchscreen display receives the tap operation for specifying arbitrary position in the image, and the controller moves the robot arm so as to move the arbitrary position towards a predetermined position in the image {see at least figures 4 (step 11), 6A-8C3, pars. 0010, 0077, 0083}.
As for dep. claim 3, OUCHI discloses the controller calculates a relationship between a stroke of the robot arm and a movement amount of an object in the image and, based on the calculated relationship, and the controller also calculates the stroke of the robot arm necessary for moving the specified position to the predetermined position {see OUCHI at least figures 6-8C3; pars. 0087-0089}. 
As for dep. claim 5, OUCHI discloses wherein the touch screen display receives touch operation of a rotation command on the image, and the controller moves the robot arm so as to rotate the camera about an optical axis of the camera or about an axis parallel to the optical axis based on the touch operation {see at least 0027-0029, 0045, 0071, 0076-0077, 0113-0115}.
As for independent claims 8-9, the limitations of these claims have been noted in the rejection above.  They are therefore considered rejected as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over OUCHI as applied to claims above and in view of MATSUURA ET AL (US 2018/0024521).  Herein after MATSUURA.
As for dep. claim 4, OUCHI discloses wherein the touchscreen display receives touch operation {see at least figures 6A-8C3}, however OUCH does not explicitly disclose a zoom command for the image, and the controller moves the robot arm so as to move the camera in an optical axis direction of the camera based on the operation of the zoom command accepted by the operation-accepting unit.  However, MATSUURA teach such this limitation at least pars. 0074, 0080, and 00894.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of MATSUURA into the system of OUCHI to include a zoom command for the image for adjusting the magnification of imaging. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over OUCHI as applied to claims above and in view of YAMADA ET AL (US 2017/0282363).  Herein after YAMADA.
As for claim 7, OUCHI discloses claimed invention as indicated above except for a 9-axis sensor attached to the camera, and the controller estimates an orientation of the camera in a coordinate system of the robot arm based on a detected value detected by the 9-axis sensor and controls the robot arm based on the orientation of the camera.  However, such 9-axis sensor for use in the robot is taught in at least pars. 0091 of YAMADA reference.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teaching of YAMADA into system of OUCHI in order to provide the system with the enhance capability of accurately measure the rotation of the camera with the use of the 9 axis sensor. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over OUCHI as applied to claims above and in view of TAKEMOTO ET AL (US 2018/0243917).  Herein after TAKEMOTO.
As for claim 10, OUCHI discloses claimed invention as indicated above except for a deadman switch, wherein movement of the robot arm based on the tap operation or the swipe operation is performed only when the tap operation or the swipe operation is performed during the deadman switch is being pushed.  However, such robot controlling device including a deadman switch is taught in at least pars. 0033, 0039-0040.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of TAKEMOTO into the system of OUCHI for the safety purposes. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-10 have been considered but are moot in view of new ground rejection based on the new amended language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664